DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, & 8-16 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1)” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 3-6, 8, & 14 are allowable based upon their dependency thereof claim 1.
 With regards to claim 9
The prior art does not disclose or suggest the claimed “first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1)” in combination with the remaining claimed elements as set forth in claim 9.

With regards to method claim 11
The prior art does not disclose or suggest the method claimed “first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1)” in combination with the remaining claimed elements as set forth in claim 11.
With regards to claims 12, 13, & 16 are allowable based upon their dependency thereof claim 11.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aigner US PATENT No.: US 11,146,235 B1 discloses a tunable Bulk Acoustic Wave (BAW) resonator with a top electrode, a bottom electrode, a piezoelectric layer sandwiched between the top electrode and the bottom electrode, and a reflection region underneath the bottom electrode. The reflection region includes a reflection layer and an ion-conductible structure between the bottom electrode and the reflection layer. Herein, the ion-conductible structure has a first terminal layer coupled to the bottom electrode, a second terminal layer coupled to the reflection layer, and an ion conductor between the first terminal layer and the second terminal layer. The ion conductor is eligible to transport ions between the first terminal layer and the second terminal layer, , however is silent on first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1) or the method thereof a first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1).
Zou et al. PG. Pub. No.: US 2021/0211115 A1 discloses through forming the recess on the upper surface of the substrate, a cavity is formed between the recess and the first piezoelectric layer, so that the acoustic waves form a total reflection through the cavity layer, which may effectively avoid the acoustic wave energy leaking into the substrate, reduce the acoustic wave energy loss in the substrate and obtain a piezoelectric resonator with a high Q value. Meanwhile, the disposed temperature compensation layer may enable the piezoelectric resonator to maintain a low frequency temperature coefficient and effectively improve the temperature compensation efficiency. When the second electrode is provided in the cavity, through mutual action of the second electrode and the first electrode, the application scope of the piezoelectric resonator may be expanded; meanwhile, the volume of the piezoelectric resonator manufactured on the sealed cavity may be smaller, however is silent on first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1) or the method thereof a first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1).
Bahr et al. PG. Pub. No.: US 2019/0068197 A1 discloses a BAW resonator comprises top Bragg mirrors and bottom Bragg mirrors (acoustic mirrors), which are made of alternating layers of acoustically transparent materials with different properties of acoustic impedance, for example, TiW and SiO.sub.2. Between the Bragg mirrors is a piezoelectric layer (e.g., AlN). A first contact is electrically connected to a top electrode and a second contact is electrically connected to a bottom electrode; electrodes can be made of, e.g., molybdenum. Excitation of the top and bottom electrodes induces a voltage across the piezoelectric layer which causes the piezoelectric layer to oscillate, primarily within an active area in which mechanical energy is confined and isolated. The frequency of oscillation of the piezoelectric layer 1006 is inversely proportional to the piezoelectric layer's thickness. The frequency of oscillation of the piezoelectric layer is affected by temperature; as further discussed below, the piezoelectric layer's oscillating frequency's temperature response is related to a ratio between the piezoelectric layer's thickness and the thickness of a temperature compensating oxide which passively , however is silent on first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1) or the method thereof a first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1).
Johnston et al. US PATENT No.: US 9,255,912 B2 discloses a monolithic FBAR-CMOS structure such as for mass sensing having an insulating layer, and a conductive layer can each be about one-quarter of an acoustic wavelength thick, such as an acoustic wavelength in each respective material at or near a resonant operating frequency of the FBAR. The combination of alternating layers and (e.g., such as including more or fewer alternating layers can inhibit or prevent the mechanical coupling of acoustic energy into the substrate in the region below the piezoelectric region, the sensing surface, and the second electrode. For example, the layers and can be sized and shaped to promote constructive interference of acoustic energy at or near the resonant operating frequency of the FBAR, at the interfaces between the layers and between the electrode and the piezoelectric region, reflecting a majority of acoustic , however is silent on first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1) or the method thereof a first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1).
Zhang et al. US PATENT No.: US 7,914,740 B2 discloses a pair of resonators, a test resonator, and a reference resonator. The test resonator and the reference resonator is essentially as described above except that test resonator has a functionalized surface while the reference resonator does not. The reference resonator is used as a control against which the test resonator can be compared. Thus, when both the test resonator and the reference resonator are exposed to a sample, any target biomolecules will affect the frequency response of the test resonator, but not the reference resonator. Any non-target molecules will equally affect both the test resonator , however is silent on first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1) or the method thereof a first and second resonator regions are formed as parts of the same resonator, wherein the first resonator region comprises a mass analyte receiving layer, and wherein the first resonant frequency (f1) and the second resonant frequency (f2) are different to each other, even before the mass analyte is received at the first resonator region (R1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852